DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16-19 and 21 are pending in the application. Claims 1-10 are withdrawn.  Claims 11-14, 16-19 and 21 are currently under examination.
This office action is in response to the amendment filed on 6/21/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Objections
Claim 12 is objected to because of the following informalities:  It is suggested to spell out the full name instead of using abbreviation when the term is first recited in a claim.  In the present case, EBV is described in the specification as estimated breeding value, but EBV can also stand for Epstein-Barr virus.  Appropriate correction is required.
Applicant did not address the objection in the response filed on 6/21/2022. This objection is thus maintained for same reason as discussed previously. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11, 14 and 17, the word “derived” renders the claim indefinite because the specification does not define what this derivation process encompasses. It is unclear whether it means obtaining a sperm cell and an egg directly from an embryonic stem cell or an induced pluripotent stem cell through differentiation, or also encompasses indirectly obtaining a sperm and an egg from an embryo that is generated by an animal generated from embryonic stem cell or induced pluripotent stem cell.  The metes and bounds of the claim cannot be established because the derivation process is not clearly defined in the specification. 
Dependent claims 12, 13, 16, 18, 19 and 21 are rejected for same reason because they depend on the above claims.
Regarding claim 13, it is unclear whether this further step occurs before or after the derivation step and fertilizing step in claim 11. 
Response to Arguments
Applicant argues that amended claims specify that a gamete for use in the claimed invention is derived “from an embryonic stem cell or an induced pluripotent stem cell from…[an] embryo” makes it clear that the gametes is not obtained from an adult mammal. 
The above argument has been fully considered but deemed unpersuasive. As discussed in the above rejection, since the nature and number of “derivative” process is unknown, it is unclear how the gametes are generated. For example, the ES and iPSC cells can subsequently generate an adult animal, from which the gametes may be obtained. It would be remedial to amend the term to “differentiated directly” if that’s process being claimed.
Applicant did not address the rejection to claim 13. As such, this rejection is maintained for same reason as discussed previously.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, 14 and 16 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Bangera (US 20140378755, IDS).  This rejection is rewritten to address the amendment.  
Bangera discloses a method of rapid breeding by using male and female gametes directly from animal stem cells (paragraph [0153], lines 1-4).  Bangera discloses embryonic stem cells are initially obtained from bovine embryos (paragraph, [0232], lines 1-5).  Bangera discloses DNA sequencing is used to identify ESC clones with preferred chromosomes have desired characteristics (paragraph [0233], 1-6). Bangera discloses selected ESC clones is differentiated to gametes and mating in vitro, wherein the sperm may derive from the same ESC clone differentiated to an oocyte (paragraph [0234] and [0235]). Therefore, the disclosure from Bangera meets all limitation of claim 11.
Regarding claim 12, since the claim does not specify how the EBV, genotypic value or gamete variance of the first embryo is determined, the selection process disclosed by Bangera, for example, sequencing genomic loci (paragraph[0234]), meets this claim limitation.    
Regarding claim 14, Bangera discloses cells from a progeny is used for additional round of fertilization cycle (paragraph [0236] and [0237]).
Regarding claim 16, Bangera discloses that the mammal is cattle (paragraph [0231]).
Response to Arguments
In response, Applicant argues that Bangera fails to disclose 1) simultaneously deriving a sperm cell and an egg from the same embryo and 2) subsequently fertilizing the egg with the sperm cell as taught by specification on pages 13-14.
The above argument is not persuasive. As discussed in the rejection, obtaining oocytes and sperms from same ESC is disclosed in paragraph [235], line 7-8 whereas fertilizing the egg with the sperm cell is taught in paragraph [235], lines 1-3).  Therefore, the disclosure from Bangera anticipates the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangera, in view of Wiles (WO 2005/020678, IDS). 
The teaching from Bangera is discussed above. 
However, Bangera does not teach the first embryo and the second embryo are siblings or share a common ancestor within the last five generations.
Wiles teach a method of generating genetically stabilized non-human animal inbred strains by 1st establishing a foundation colony, cryopreserved the stock of embryos with pedigree tracking. At appropriate intervals, a pair of brother sister embryos (sibling) derived from a single brother-sister pair are selected from the animals produced and used as a new founder pair to re-establish the foundation stock. Wiles teach practice of this method makes it possible to maintain an inbred strain with limited genetic drift without affecting the inbred status of the strain, wherein the inbred animals that are truly uniform with well-defined genotypes over extended period of time will be available (page , 4th paragraph, and claim 1).
It would have been obvious to an ordinary skilled in the art to choose mating of sibling pairs of in the rapid breeding method taught by Bangera in view of teaching from Wiles. The ordinary skilled in the art would be motivated to use a brother sister pair in the rapid breeding method for maintaining genetic stability when obtaining an inbred strain.  The ordinary skilled in the art would have reasonable expectation of success to obtain an egg and a sperm from sibling pair embryos and fertilizing them in vitro to obtain an offspring following combined teaching from Bangera and Wiles. Therefore, the claimed invention of claim 17 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 19, since the claim does not specify how the EBV, genotypic value or gamete variance of the first embryo is determined, the selection process disclosed by Bangera, for example, sequencing genomic loci (paragraph [0234]), meets this claim limitation.    
Regarding claim 21, Bangera discloses that the mammal is cattle (paragraph [0231]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangera, in view of Hayashi et al (IDS)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bangera and Wiles, as applied to claims 17, 19 and 21 above, and further in view of Hayashi et al (IDS).
The teaching from Bangera and Wiles has been discussed above. Bangera further teaches removing one or more cells from embryo for genetic analysis of desired traits, wherein DNA and RNA may be extracted from said cells and while maintaining the viability of the progeny (page 11, paragraph [0121]-[0123]).  Bangera teaches the breeding method may be accomplished using animal stem cells, which includes both ESC and induced pluripotent stem cell from somatic cell (paragraph [0157] and [0166]).  
However, neither reference teaches extracting DNA from specific cell type amniocytes or fibroblasts from the first embryo or second embryo while maintaining the viability of the embryo.  
Hayashi et al. teach and demonstrate the generation of primordial germ-like cells (PGCLCs) in mice with robust capacity for spermatogenesis from both embryonic stem cell and induced pluripotent stem cells (iPSC) through epiblast-like cells (EPiLCs, precursor of aminocytes) (see abstract, Figure 8 and legend).  
It would have been obvious to an ordinary skilled in the art that gametes (eggs and sperms) may be obtained from both ESC and iPSC based on the combined teaching from Bangera and Hayashi. The ordinary skilled in the art intending to determine a predefined genotypic characteristic of an offspring would extracting DNA from cells derived from embryos that would be used to generating gametes prior to the induction of differentiation. The ordinary skilled in the art would be motivated to isolating fibroblast or aminocytes from the embryo for such analysis because fibroblast and aminocytes have been shown in prior art to be able generate iPSC for subsequent differentiation into gametes.  Therefore, the claimed invention of claims 13 and 18 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  
Response to Arguments
In response, Applicant argues that one of ordinary skilled in the art would never combine Bangera with Wiles to arrive at the claimed invention. Applicant argues that Bangera is expressed directed to increasing the rate of genetic progress as discussed in paragraph 107 and 115, so that it requires genetic variation in progeny. This requirement is incompatible with Wiles and amended claim 17, because it is directed to producing inbred progeny. Applicant argues that if there is no genetic difference between individual progeny, one cannot “select” individual progeny based on genetic analysis.  Applicant argues that Bangera repeatedly emphasizes the desirability of actually increasing genetic diversity in progeny, citing paragraph 120 and 153. Applicant argues that Hayashi adds nothing to alter this conclusion. 
The above arguments have been fully considered but deemed unpersuasive.  Applicant’s characterization of Bangera’s teaching is inaccurate because Bandera’s teaching is not limited to paragraph 107, 115, 120 and 153.  As discussed in the rejection, Bandera’s teaching is directed a method of rapid breeding, while it may breed from different parents, but also from an ES cell from a same embryo as evidenced by the teaching from paragraph [0235].  The ordinary skilled in the art with the intention of providing an inbred line would be motivated to use the rapid breeding process as suggested by Bandera to apply to the production of an inbred line to shorten the time period for such development. Starting with parent that are close relative for this rapid process (compared to conventional breeding) would not add any novelty to the method to produce any unpredictable result. Therefore, this rejection is still deemed proper and maintained.  
With respect to claim 13, Applicant argues that Bangera fails to disclose 1) simultaneously deriving a sperm cell and an egg from the same embryo and 2) subsequently fertilizing the egg with the sperm cell as taught by specification on pages 13-14.
The above argument is not persuasive. As discussed in the rejection, obtaining oocytes and sperms from same ESC is disclosed in paragraph [235], line 7-8 whereas fertilizing the egg with the sperm cell is taught in paragraph [235], lines 1-3).  Therefore, the disclosure from Bangera anticipates the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636